ACCEPTED
                                                                             04-15-00070-CV
                                                                  FOURTH COURT OF APPEALS
                                                                       SAN ANTONIO, TEXAS
                                                                        4/8/2015 10:47:50 AM
                                                                               KEITH HOTTLE
                                                                                      CLERK

                       No. 04-15-00070-CV

                                                           FILED IN
                  In The Fourth Court Of Appeals    4th COURT OF APPEALS
                                                     SAN ANTONIO, TEXAS
                        San Antonio, Texas          4/8/2015 10:47:50 AM
                                                      KEITH E. HOTTLE
                                                            Clerk
     SKYLINE EMS, INC. AND JUAN “JOHNNY” CORDERO
                            Appellants,
                                v.
                      AR CONCEPTS, INC.
                            Appellee.

   ON APPEAL FROM THE 224th DISTRICT COURT, Bexar COUNTY, TEXAS
               TRIAL COURT CAUSE NO. 2014CI15618

APPELLANTS’ UNOPPOSED FIRST MOTION TO EXTEND TIME TO
               FILE APPELLANTS’ BRIEF

                     RYAN LAW FIRM, LLP
                           Doug Sigel
                     Texas Bar No. 18347650
                  100 Congress Avenue, Suite 950
                       Austin, Texas 78701
                    Telephone: (512) 459-6600
                    Facsimile: (512) 459-6601
           Skyline EMS, INC. And Juan “Johnny” Cordero
                         Identity of Parties and Counsel

Appellants/Defendants:               Defendants/Appellants’ Appellate
                                     Counsel:

                                          RYAN LAW FIRM, LLP
                                          Doug Sigel
                                          Texas Bar No. 18347650
                                          100 Congress Avenue, Suite 950
                                          Austin, Texas 78701
                                          Telephone: (512) 459-6600
                                          Facsimile: (512) 459-6601
                                          Doug.Sigel@ryanlawllp.com

Appellee/Plaintiff:                  Plaintiff/Appellee’s Appellate Counsel:

                                          David Henry Cavazos IV
                                          The Cavazos Law Firm PC
                                          609 N. Laurel Street
                                          El Paso, Texas 79903
                                          Telephone: (915) 227-7515
                                          Facsimile: (915) 808-2558
                                          davidcavazos@davidcavazos.com
           TO THE HONORABLE FOURTH COURT OF APPEALS:

      Pursuant to Tex. R. App. P. 10.1 and 38.6(d), the Appellants, Skyline EMS,

Inc. & Juan “Johnny” Cordero file this Unopposed First Motion to Extend Time to

File Appellants’ Brief.

      The Appellants’ Brief is currently due on April 13, 2015.

      Counsel for Appellants request a 30-day extension of time to file its

Appellants’ Brief, making the brief due on May 13, 2015. This is the first request

for extension of time to file the Appellants’ Brief.

      Counsel for Appellants relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the need for

the requested extension:

      • The undersigned counsel will be traveling out-of-state on firm-related

matters on April 8, 2015.

      • The undersigned counsel for Fitness International, LLC, is preparing for a

deposition in the case, styled Fitness International, LLC, v. Glenn Hegar,

Comptroller of Public Accounts of the State of Texas, and Ken Paxton, Attorney

General of The State of Texas; Cause No. D-1-GN-14-003869; in the 98th Judicial

District Court of Travis County, Texas, to be held on April 9, 2015.

      • The undersigned counsel for Kroger Texas, L.P., is preparing for a hearing

in the case, styled Kroger Texas, L.P., v. Glenn Hegar, Comptroller of Public
Accounts of the State of Texas, and Ken Paxton, Attorney General of The State of

Texas; Cause No. D-1-GN-14-001929; in the 201st Judicial District Court of Travis

County, Texas, to be held on April 13, 2015.

      Counsel for Appellants’ seeks this extension of time to be able to prepare a

cogent and succinct brief to aid this Court in its analysis of the issues presented.

Given the other time commitments imposed on counsel, it will not be possible to

prepare the Appellants’ Brief by April 13, 2015. This request is not sought for delay

but so that justice may be done.

      The undersigned has conferred with David Henry Cavazos IV, counsel for the

Plaintiff/Appellee, and he has indicated that he does not oppose this motion.

      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion; therefore no verification is necessary under Texas Rule

of Appellate Procedure 10.2.

                             PRAYER FOR RELIEF

      For the reasons set forth above, Appellants request that this Court grant this

Unopposed First Motion to Extend Time to File Appellants’ Brief and extend the

deadline for filing the Appellants’ Brief up to and including May 13, 2014.

Appellants request all other relief to which they may be entitled.
                                       Respectfully submitted,
                                       RYAN LAW FIRM, LLP

                                       /s/ Doug Sigel
                                       Doug Sigel
                                       Texas Bar No. 18347650
                                       100 Congress Avenue, Suite 950
                                       Austin, Texas 78701
                                       Telephone: (512) 459-6600
                                       Facsimile: (512) 459-6601
                                       Doug.Sigel@ryanlawllp.com

                                       Attorney For Appellants
                                       Skyline EMS, INC. and Juan “Johnny”
                                       Cordero

                      CERTIFICATE OF CONFERENCE

       Pursuant to Tex. R. App. P. 10.1(5), I certify that the undersigned conferred
with opposing counsel, David Henry Cavazos IV, on April 8, 2015, and Mr. Cavazos
is not opposed to this motion.

                                       /s/ Doug Sigel
                                       Doug Sigel



                         CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing Appellants’ Unopposed First Motion to
Extend Time to File Appellants’ Brief was served on Appellee, AR Concepts, Inc.,
through counsel of record, David Henry Cavazos IV, The Cavazos Law Firm PC,
609 N. Laurel Street, El Paso, Texas 79903, by electronic mail and electronic service
on April 8, 2015.

                                       /s/ Doug Sigel
                                       Doug Sigel